Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number “110” of Figures 1 and 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (“Development of MDPS worm wheel with low water absorption and high durability using Polyketone-Polyamide 6 composite”; cited within the IDS received 3/26/2020).
The present application was filed on 3/26/2020 and claims foreign priority to KR10-2019-0034316, filed 3/26/2019. The Lee reference was published on 9/3/2018. Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. 
Regarding Claims 1, 2, 5-9, and 11, Lee teaches worm wheel compositions at Table 1 comprising 30-70 wt% of polyketone and 30-70 wt% of polyamide 6. For instance, Table 1 has a composition comprising 50 wt% polyketone and 50 wt% polyamide 6. The polyketone is of the same formulae of claim 2 whereby y/x = 4/46 = 0.09 (Section 2.1.1). The polyamide has a weight average molecular weight of 25,000 and melt index of 20 g/10 min (Section 2.1.1). Lee expressly teaches the friction coefficient and moisture absorption rates claimed at Table 4 and Figure 6. While not expressing abrasion loss in terms of mass lost, there is no apparent difference in structure between the compositions claimed and those taught by Lee. Accordingly, such features are seen to necessarily be present in the absence of evidence to the contrary. 
Regarding Claims 3 and 4, has a weight average molecular weight of 150,000, and a melt index of 5 g/10 min. The polyketone is made by polymerizing carbon monoxide, ethylene and propylene (Section 1). In comparison, the polyketone of the present disclosure is also made by polymerizing carbon monoxide, ethylene and propylene (¶ 78). Although Lee does not disclose the molecular weight distribution or limiting visocisty number in 1,1,1,3,3,3-hexafluoro-2-propanol, considering Lee teaches the same polyketones with the same molecular weight being made in substantially the same fashion, the position is taken that Lee’s polyketones necessarily exhibit such features absent evidence to the contrary. 
Regarding Claim 10, Lee teaches compositions possessing tensile strengths of 62-65 MPa, elongation of 330-400%, flexural modulus of 1700-2120 Mpa, and impact strength of 24-32 kJ/m2 (Tables 2 and 2). 
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (J. Appl. Poly. Sci., 2010, 116, 3056-3069) as evidenced by Backman (J. Poly. Sci. B: Poly. Phys., 2004, 24, 947-955), Shell (Carilon Thermoplastic Polymers Brochure), Okada (U.S. Pat. No. 4,739,007), and Wahit (Polymer Journal, 2006, 38, 767-780).
Regarding Claims 1, 2, and 4-9, Kato teaches polyketone/polyamide 6 polymer alloys (Abstract) and describes alloys having 30-70 wt% polyketone and 30-70 wt% polyamide 6, such as 50 wt% polyketone and 50 wt% polyamide 6 (Table 1). The polyketone used is Carilon D26HM100 (Material section), which as evidenced by Backman is of Formula 1 and 2 of claim 2 whereby y/x = 6/44 = 0.14, has a melting point of 220 degrees C, a weight average molecular weight of 175,000, and a polydispersity ratio (i.e. molecular weight distribution) of 3.4 (Materials) and as evidenced by Shell, Carilon D26HM100 has a melt index of 5.8 (Page 35). The polyamide used is Amilan CM1017 (Material section), which as evidenced by Okada has a weight average molecular weight of roughly (25,000 * 7.0) = 175,000 and as evidenced by Wahit has a melt index of 25 (Table I). 
Kato teaches moisture absorption rates less than 4% (Figure 2). Alternatively with respect to moisture absorption rate and with respect to the remaining properties, while Kao does not describe such features, it is nonetheless noted that Kao describes polymer blends that are no different in structure than what is indicated by the specification and claims. Since identical compositions cannot have mutually exclusive characteristics, it is concluded that such features are necessarily present within the composition of Kato in the absence of evidence to the contrary. 
The claimed feature of “for a worm wheel” is deemed to be a statement of intended use. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no perceivable difference in structure between what is claimed and what is taught by Kato, the compositions of Kato are seen to be capable of being used for a worm wheel absent evidence to the contrary. 
Regarding Claim 3, as evidenced by Backman, Carilon D26HM100 has a melting point of 220 degrees C. While the above references do not report a limiting viscosity number in 1,1,1,3,3,3-hexafluoro-2-propanol, the polyketone described by Kato nevertheless possesses the same monomer contents, the same molecular weights, and same molecular weight distribution. It is therefore concluded that such a resin must intrinsically possess the same limiting viscosity number in the absence of evidence to the contrary. 
Regarding Claim 10, while Kato does not appear to quantify the claimed characteristics, it is nonetheless noted that Kao describes polymer blends that are no different in structure than what is indicated by the specification and claims. Since identical compositions cannot have mutually exclusive characteristics, it is concluded that such features are necessarily present within the composition of Kato in the absence of evidence to the contrary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rey (US2018/0259061 A1) in view of Kato (J. Appl. Poly. Sci., 2010, 116, 3056-3069) as evidenced by Backman (J. Poly. Sci. B: Poly. Phys., 2004, 24, 947-955), Shell (Carilon Thermoplastic Polymers Brochure), Okada (U.S. Pat. No. 4,739,007), and Wahit (Polymer Journal, 2006, 38, 767-780).
Regarding Claim 11, Rey teaches worm wheels that can be made of polymeric material such as polyamide or polyketone (¶ 30, 45). Rey differs from the subject matter claimed in that the particular polymer alloy composition is not described. Kato teaches polyketone/polyamide 6 alloys (Abstract) having excellent impact strength for use in various auto parts (Introduction, Conclusion). It would have been obvious to one of ordinary skill in the art to utilize the polyketone/polyamide alloys of Kato within the worm wheels of Rey because such compositions exhibit excellent impact strength characteristics as taught by Kato. 
Kato teaches polyketone/polyamide 6 polymer alloys (Abstract) and describes alloys having 30-70 wt% polyketone and 30-70 wt% polyamide 6, such as 50 wt% polyketone and 50 wt% polyamide 6 (Table 1). The polyketone used is Carilon D26HM100 (Material section), which as evidenced by Backman is of Formula 1 and 2 of claim 2 whereby y/x = 6/44 = 0.14, has a melting point of 220 degrees C, a weight average molecular weight of 175,000, and a polydispersity ratio (i.e. molecular weight distribution) of 3.4 (Materials) and as evidenced by Shell, Carilon D26HM100 has a melt index of 5.8 (Page 35). The polyamide used is Amilan CM1017 (Material section), which as evidenced by Okada has a weight average molecular weight of roughly (25,000 * 7.0) = 175,000 and as evidenced by Wahit has a melt index of 25 (Table I). 
Kato teaches the moisture absorption rates less than 4% (Figure 2). Alternatively with respect to moisture absorption rate and with respect to the remaining properties, while Kao does not describe such features, it is nonetheless noted that Kao describes polymer blends that are no different in structure than what is indicated by the specification and claims. Since identical compositions cannot have mutually exclusive characteristics, it is concluded that such features are necessarily present within the composition of Kato in the absence of evidence to the contrary. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764